TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




ON MOTION FOR REHEARING

                                                                                                



NO. 03-07-00629-CV




In re Vanessa Cherry




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


 
D I S S E N T I N G   O P I N I O N

                        For reasons stated in the panel’s opinion on original submission, I would deny the
amended petition for writs of mandamus and prohibition and dismiss as moot the motion for
temporary relief.  
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   July 10, 2008